DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the word “preferably” in claim 5 renders this claim vague and indefinite in as much as it is not clear if the features following this “preferably” clause are required limitations of this claim or not.  Please note that examples and preferences are properly set forth in the specification (but not the claims).
The use of the phrase “close-coupled” in claim 12 is vague and indefinite in as much as it is not clear what the metes and bounds are of “close-coupled”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 10, 11, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014 100 631 A.
Paragraph numbers 33 through 36 w/in the English translation of this JP 2014 100 631 A1 describes a method for preparing a catalyst that appears to be composed of two layers.  A first slurry comprising palladium, cerium-zirconium complex oxide (i. e. an OSC component?), barium sulfate and theta alumina was applied to a monolith substrate and baked – then a second slurry comprising rhodium, cerium-zirconium complex oxide (i. e. an OSC component?) and theta alumina was evidently then applied as an upper/outer coating to the monolith and also baked.  Evidently, the catalyst is useful as a three way exhaust gas purification catalyst for abating the emissions of at least HC, CO and NOx out of the exhaust gas emitted from a combustion source (please also see paragraph numbers 1 and 2 in the English translation of this JP 2014 100 631 A1).



1, 2, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H 10328566 A.
The English abstract associated w/ this JP H 10328566 A reference describes a dual layer catalyst (useful as a three way catalyst for abating the emissions of at least HC, CO and NOx out of the exhaust gas emitted from an internal combustion engine: please also see paragraph numbers 1 through 3 in the English translation of this JP H 10328566 A reference), wherein the catalyst is characterized by a first coating comprising Pd and/or Pt (evidently) on the surface of the substrate and a second coating comprising Rh and theta alumina as a second “overcoat” covering the first coating.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.

Claims 1, 2, 5, 6, 7, 9, 10, 11, 13, 14, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014 100 631 A.
Claims 1, 2, 7, 9, 10, 11, 14 and 19 are submitted to be obvious from the teachings provided in this JP 2014 100 631 A reference for the reasons set forth in the anticipation rejection: please note that anticipation is submitted to be the epitome of obviousness.
	The difference between the Applicants’ claims and this JP 2014 100 631 A reference is that the Applicants’ dependent claims 5, 6, 15 and 16 recite certain chemical and physical process and composition parameters (such as the pore diameter of the alumina, the surface area of the alumina and the temperatures of the exhaust gas) that do not appear to be expressly recited in this JP 2014 100 631 A reference, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that at prima facie obviousness.
	The difference between the Applicants’ claims and this JP 2014 100 631 A reference is that the Applicants’ dependent claim 13 identifies the substrate as being a flow-through monolith, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such selection of a flow-through monolith is a notoriously conventional and routine expedient in this catalytic exhaust gas purification art, and doing and/or choosing expedients that are routine and conventional in the art is submitted to be evidence of prima facie obviousness.

Claims 1, 2, 5, 6, 13, 14, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H 10328566 A.
	Claims 1, 2, 14 and 19 are submitted to be obvious from the teachings provided in this JP H 10328566 A reference for the reasons provided in the anticipation rejection: please note that anticipation is submitted to be the epitome of obviousness. 
The difference between the Applicants’ claims and this JP H 10328566 A reference is that the Applicants’ dependent claims 5, 6, 15 and 16 recite certain chemical and physical process and composition parameters (such as the pore diameter of the alumina, surface area of the alumina and the temperatures of the exhaust gas) that do not appear to be expressly recited in this JP H 10328566 A reference, however it is submitted that these differences would have been obvious to one of ordinary prima facie obviousness.
	The difference between the Applicants’ claims and this JP H 10328566 A reference is that the Applicants’ dependent claim 13 identifies the substrate as being a flow-through monolith, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such selection of a flow-through monolith is a notoriously conventional and routine expedient in this catalytic exhaust gas purification art, and doing and/or choosing expedients that are routine and conventional in the art is submitted to be evidence of prima facie obviousness.

Allowable Subject Matter
Claims 3, 4, 8, and 12 are allowed over the teachings provided in JP 2014 100 631 A and also JP H 10328566 A references because the limitations described in the Applicants’ claims 3, 4, 8, and 12 are not taught or suggested in either of these JP 2014 100 631 A or JP H 10328566 A references.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv